DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Constructive Election
01.	For prosecution on the merits, under 35 U.S.C. § 121, the following, now pending, GROUPS of inventions are restrictable for prosecution on the merits as inventions that are related as disclosed and distinct as claimed:
GROUP I.	Product claims 1-8, 10, 13-20, and 22, requiring the presence a Wafer Support System (WSS), classified in USPC class 257. 
GROUP II.	Process claims 12 and 23, as now presented, requiring the removing of a WSS, classified in USPC class 438. 
Claims of GROUPs I and II are related as: a product made and a process for making a product. See M.P.E.P. § 806.05(f). 
02.	Restricting examination to one GROUP of claims from GROUPs of inventions, disclosed as related, is proper IF: (A) the claimed inventions of the different GROUPs are "distinct" (see M.P.E.P. §§ 803I & 806.05); AND (B) "[t]here would be a serious burden on … examin[ation] if" Applicants is not required to restrict examination to one GROUP (see M.P.E.P. §§ 803I & 808.02). See M.P.E.P. §§ 803I & 808 describing a proper restriction requirement.
With respect to prong A, claims directed to a product made (GROUP I ) and claims directed to a process of making a product (GROUP II ) are "distinct" if: (1) the claimed products can be made by a process that is materially different from the claimed processes; OR (2) the claimed processes can make a product that is materially different from the claimed products. See M.P.E.P. § 806.05(f).
For the pending claims, the product claims (GROUP I) can be made by a process not requiring the removing of the WSS (in fact the product claims require the presence of the WSS), which is a process materially different from the process of claims (GROUP II), which expressly require removing the WSS. And the process claims (GROUP II) can make a product not having a WSS, which are products materially different from the product claims (GROUP I), which require the presence of the WSS. 
Accordingly, prong A is satisfied, and claims of GROUPs I and II, therefore, are "distinct" from each other. See M.P.E.P. § 806.5. 
The claims of GROUPs I and II have acquired separate statuses in the art, as shown by the different classifications of the claims of the GROUPs. Also, searching the prior art for the claims of GROUPs I and II , together, would require searching different classes/subclasses or electronic resources, and employing different search queries, or both. See M.P.E.P. § 808.02, describing the showing of prima facie "serious burden on … examin[ation]." 
Moreover, examining claims of GROUPs I and II, together, would likely raise different non-prior art issues under 35 U.S.C. §§ 101 or 112(a), or both.
Accordingly, prong B is also satisfied, and together considering claims of Groups I and II, on the merits, therefore, would be a serious burden on examination. See M.P.E.P. §§ 803I & 808.02.
Accordingly, restricting claims of GROUPs I and II , from each other, is proper as both prongs A and B are satisfied. See M.P.E.P. §§ 803I & 808.
03.	If the GROUPs of related inventions (GROUPS I and II) above were originally, together presented, then, under 35 U.S.C. § 121, Applicant would have been required to elect a single GROUP for prosecution on the merits, to which the claims would have been restricted.
GROUP I, therefore, is constructively elected by prior presentation for prosecution on the merits. See 37 CFR 1.145 and M.P.E.P. § 821.03.
Accordingly, amended claims 12 and 23, which are not part of GROUP I, therefore, are withdrawn from consideration as directed to a GROUP that is not elected. See 37 CFR 1.145 and M.P.E.P. § 821.03.
In view of the previous Office Actions, moreover, the constructive election of GROUP I for prosecution on the merits is Final. 
04.	This Office Action restricts between product claims and process claims. If a constructively elected product claim is subsequently found allowable, a withdrawn process claim that depends from (or otherwise require all the limitations of) the allowable product claim may be rejoined and examined on the merits. 
Withdrawn process claims that are not commensurate in scope with the allowable product claim will not be rejoined. See M.P.E.P. § 821.04. To allow the rejoining of withdrawn process claim(s), therefore, Applicant should amend the process claim(s) during prosecution so they require the limitations of the product claim(s)--failure to do so may result in process claim(s) not being rejoined. 
To be allowable, the rejoined process claim(s) must meet all criteria for patentability, including the requirements of 35 U.S.C. §§ 101, 102, 103, and 112. 
A restriction requirement between product claims and process claims will be maintained until all elected product claim(s) are found allowable. 
The prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. § 804.01. 
Statutory Bases of the Prior Art Rejections
05.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person. 
06.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims - Anticipation 
07.	Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by PGPUB US 2016/0284753 for a patent application by "Komai." PGPUBs US 2005/0170555 and 2002/0004257 to "Hirano" and "Takaoka," respectively, and Merriam Webster OnLine Dictionary definition of "bonded" are provided as evidence.
As to interpreting scope of the claims, as an initial matter, it is noted that independent claims 1 and 13 (and claims depending therefrom) are product claims.
The scope of a product-by-process claim (and, therefore, a product-by-process-feature in a product claim) is not limited to the manipulations of the recited steps. Rather, the scope of a product claim or a product feature is limited only by the structure(s) inherently resulting from the recited step(s). See, for example, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) explaining that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself; see also M.P.E.P. § 2113. 
Moreover, "[t]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (citations omitted). In re Thorpe, 777 F.2d, at 698, 227 USPQ, at 966. In In re Thorpe, the claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The court held the end product to be the same whether the metal carboxylate was directly added or whether it was produced in-situ. 
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). This prosecution analysis and holding, however, is different from an infringement analysis and holding, wherein a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 explaining that "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim." 
"The subject matter of a properly construed claim is defined by the terms that limit its scope. … . As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A)	statements of intended use or field of use,
(B)	'adapted to' or 'adapted for' clauses,
(C)	'wherein' clauses, or
(D)	'whereby' clauses.
This list of examples is not intended to be exhaustive." See M.P.E.P. § 2106IIC. 
If a prior art structure is capable of performing the intended use recitation in a product claim, then it meets the claim. See, for example, In re Schreiber, 44 USPQ2d 1429, 1431-1432 (Fed. Cir. 1997) (affirming anticipation rejection based on Board's factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant's claim) and cases cited therein. 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Accordingly, absent reciting required structural feature(s) achieving the functional effect, or affect, a functional recitation is determined to be optional intended use (or intended outcome) language not distinguishing scope of a product claim over a prior art product capable of modification for use according to the intended use, or to yield the intended outcome, the claims recite. See M.P.E.P. § 2114 and the precedents cited therein.
With respect to independent claims 1 and 13, the recitation:
a wafer support system material comprising a glass substrate bonded to an on-chip lens by a resin layer after formation of the lens on a light receiving surface of the first semiconductor element, wherein: 
	the resin layer separates the wafer support system material from the lens, 
	the light receiving surface of the first semiconductor element faces a direction opposite to a direction faced by the back surface side of the second semiconductor element, and 
	the wafer support system material is configured to be separated from the light receiving surface after formation of the external electrode by dissolving the resin layer
has a scope including a glass substrate bonded, by a resin, to an on-chip lens, with the resin dissolvable to allow the glass substrate and the on-chip lens to separate. Absent more, the recitation "configured to be separated … after formation of the external electrode by dissolving the resin layer" has a scope including merely the resin being dissolvable, whether before or after formation of the external electrode, because it merely describes a capability of the resin. 
As to the recitation "a glass substrate bonded to an on-chip lens by a resin layer" is noted and determined to have a scope including a scope wherein the glass substrate is coupled to the on-chip lens, without the glass substrate directly contacting the resin layer and the resin layer directly contacting the on-chip lens. See, for example, Merriam Webster-OnLine defining bonded as having a scope including "composed of two or more layers of the same or different [material] held together by an adhesive," which has a scope including the first and last layers having other materials in between the first and last layers, wherein the first and the last layer are held together by an adhesive. And, absent more, the recitation "configured to be separated … after formation of the external electrode by dissolving the resin layer" has a scope including merely the resin being dissolvable, whether before or after formation of the external electrode, because it merely describes a capability of the resin to be dissolved, which this application expressly recognizes. 
Moreover, should a person having an ordinary skill in the art [herein after "PHAOSITA"] wish to dissolve the resin (to test or separate the chips, for example), a PHAOSITA would know by what the prior art teaches that a resin solvent or a laser is a suitable means for dissolving a resin. See, for example, Hirano [0098] and [0136] (teaching removing of resin layers using solvent and laser) and Takaoka [0068] (teaching "the resin 30 between the supporting substrate 1 and each of the semiconductor chips 2 and 3 is [dissolved] by pouring a resin solvent solution into the dicing trench 31. From this procedure, as shown in Fig. 4, each MCM is separated from the support substrate 1"). 
As to rejecting the claims over the prior art, with respect to claim 1, Komai describes a solid-state image sensor (see, e.g., [0018]) comprising: a first semiconductor element (pixel sensor substrate 12, e.g.) including a pixel including a photoelectric conversion element (51); a second semiconductor element (logic substrate 11) including a logic circuit (22/23) or a memory circuit and stacked with and bonded to the first semiconductor element 12; a through electrode 105 electrically connecting the first semiconductor element 12 and the second semiconductor element 11; an external electrode 90 formed as an external output, using a through-silicon via (TSV) 85 formed from a back surface side of the second semiconductor element 11; and a wafer support system material 18 bonded (by resin layer 17) onto a lens 16 on a light receiving surface of the first semiconductor element 12.
Komai describes wherein the wafer support system material comprises a glass substrate 18 (see, e.g., [0422] describing layer 18 as glass protective substrate), and it (glass substrate 18, as shown, e.g., in FIG. 55, being attached/attachable or removed/removable) is configured to be separated from the light receiving surface after formation of the external electrode. And Hirano ([0098] and [0136], teaching removing of resin layers using solvent and laser) and Takaoka [0068] (teaching "the resin 30 between the supporting substrate 1 and each of the semiconductor chips 2 and 3 is [dissolved] by pouring a resin solvent solution into the dicing trench 31. From this procedure, as shown in Fig. 4, each MCM is separated from the support substrate 1") describe how a resin might be dissolved. 
With respect to claim 2, Komai describes the external electrode being planarized copper electrode. See, e.g., [0341].
As to claims 5 and 6, the features recited in these claims are process steps describing the forming of structural features Komai discloses, which process steps make no difference on the scope of the structural features of the product claims.
Prior Art Rejections of the Claims – Obviousness
08.	Claims 13, 14, 17, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Komai, further in view of WIPO Document WO-2016-027683 to inventors Abiru et al. (PGPub 2017/0230599 to inventors Abiru et al. [hereinafter "Abiru"] being provided as the English translation and referred to herein to demonstrate the teaching of the prior art). "Hirano," "Takaoka," and Merriam Webster OnLine Dictionary definition of "bonded" are provided as evidence.
With respect to claim 13, the scope is that of claim 1, further comprising "an optical system configured to cause incident light to enter the solid-state image sensor."
Komai describes the imaging sensor of Komai usable in an imaging device (see, e.g., [0854]), which would have an optical system configured to cause incident light to enter the solid-state image sensor.
For the sake of argument only, and in the interest of compact prosecution, if Komai is deemed not to disclose using an optical system configured to cause incident light to enter the solid-state image sensor, then it is noted that the prior art well recognizes the suitability of using an optical system configured to cause incident light to enter the solid-state image sensor, as recited in claim 13.
Specifically, Abiru teaches an imaging electronic device comprising a solid-state imaging sensor and comprising an optical system configured to cause incident light to enter the solid-state image sensor. See, for example, [0011] and claim 6.
Therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the product Komai describes by selecting adding an optical system configured to cause incident light to enter the solid-state image sensor to form an electronic imaging device, as Abiru teaches suitable and useful. See M.P.E.P. § 2144.07. 
With respect to claim 14, Komai describes the external electrode being planarized copper electrode. See, e.g., [0341].
As to claims 17 and 18, the features recited in these claims are process steps describing the forming of structural features Komai discloses, which process steps make no difference on the scope of the structural features of the product claims.
09.	Claims 3 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Komai and Komai, in view of Abiru, respectively, as applied to claims 1 and 13, above, further in view of any of JP-8-130227 to "WORLD-METAL" and JP-2011193007 to "FUJI" and PGPUBs US 2002/0030288, 2014/0252640, and 2014/0291854 of patent application by "Hashimoto," "Kwak-II," and "Lee." "Hirano," "Takaoka," and Merriam Webster OnLine Dictionary definition of "bonded" are provided as evidence.
The art well recognizes the suitability of using Ni/Au external electrodes. See, for example, WORLD-METAL ([0008]-[[0019], and FIG. 1) and FUJI ([0011]-[0024], and FIG. 1). 
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Komai to use Ni/Au external electrodes, as taught suitable and beneficial by SONY. 
Moreover, the art also well recognizes the equivalence and suitability of using Cu and Ni/Au as external electrodes. See, for example, Hashimoto, [0153], Kwak-II, [0047], and Lee, [0089].
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.07 and 2144.06), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Komai to use either Cu or Ni/Au external electrodes, as taught suitable and equivalent by Hashimoto, Kwak-I. 
10.	Claims 4 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Komai and Komai, in view of Abiru, respectively, as applied to claims 1 and 13, above, further in view of PGPUB US 2015/0115411 to "Ozaki." "Hirano," "Takaoka," and Merriam Webster OnLine Dictionary definition of "bonded" are provided as evidence.
		Komai discloses a solid-state imaging device 1 in which the chip through electrode 181 passes through the multilayer wiring layer 82 of the logic substrate 11 and is connected to the connection wiring 182 (refer to paragraphs [0019]-[0074], [0332]-[0347], fig. 10).
Furthermore, Ozaki discloses a semiconductor device in which the through electrode 55 that passes through the interlayer insulating film 42 is formed on the electrode layer 52 and the electrode layer 53 that are formed from a metal laminate film of Ti/Al or the like and the relative permittivity of the porous silica film that is used to form the interlayer insulating film 42 is approximately 2.25 (refer to paragraphs [0024]—[0046], fig. 3-10).
Therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Komai to have the TSV formed from the back surface side of the second semiconductor element go through the a low-K and be connected with an Al pad of the first semiconductor element, as taught suitable and beneficial by Ozaki. See, for example, M.P.E.P. § 2144.07. 
11.	Claims 7, 8, and 19, 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Komai and Komai, in view of Abiru, respectively as applied to claims 6 and 18, above, further in view of JP-2003-101001 to "TOPPAN" and PGPUB US 2012/0104529 to "Tanaka." "Hirano," "Takaoka," and Merriam Webster OnLine Dictionary definition of "bonded" are provided as evidence.
		Claims 7, 8, and 19, 20 fail to further limit claim by virtue of failing to recite 'further comprising … . " As such Komai anticipates (or renders obvious in view of Abiru) claims 7, 8 and 19, 20, because the products of Komai and Komai as modified in view of Abiru can be modified in the intended, but not limited, manner of using the product of claims 7, 8 and 19, 20. 
Alternatively, and only for the sake of argument, if the additional features of claims 7, 8 and 19, 20 are deemed to be limiting of the scope of these claims, then it is noted that TOPPAN discloses a solid-state imaging device in which a thin layer that is a resin layer (12) that has an infrared absorbing function is disposed on the microlens pattern (11), the refractive index of the resin layer that has the infrared absorbing function is lower than the refractive index of the microlens pattern, and reflection and re-reflection of light on the surface of the microlens can be suppressed (refer to paragraphs [0045]- [0061], fig. 1-4).
And Tanaka discloses a solid-state imaging device in which there is overlapping of a solid-state imaging element 10 that has an imaging element 10a that is constituted from a light receiving element 21, a color filter 22, a microlens 23, and the like, a transparent cover glass 11 that is held above the solid-state imaging element 10 and that seals the solid-state imaging element 10, and a lens layer 53 (wafer level lens) that is constituted from a support body 51 and a lens material 52 via a spacer on the cover glass 11 (refer to paragraphs [0166]-[0175], [0196], fig. 1-2). 
In addition to the disclosure in this application, TAPPAN and Tanaka therefore are evidence that the art well recognizes the suitability and capability of the product of Komai (and Komai as modified in view of Abiru) to be modified/used in the intended, but not limited, manner of using the product of claims 7, 8 and 19, 20. 
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified/used the product Komai discloses in the intended, but not limiting, manner of using the features recited in claims 7, 8 and 19, 20, as taught by TAPPAN and Tanaka to be suitable and desirable implementation for a light sensing/imaging device to reduce the internal reflections. 
12.	Claims 10 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Komai and Komai, further in view of Abiru, as applied to claims 1 and 13, respectively, above, further in view of PGPUB US 2015/0031215 of a patent application for "Mahoney" et al.
		Komai (or Komai, further in view of Abiru) appears silent as to the thickness of the glass substrate 18. The art however well recognizes suitable thicknesses for the glass substrate. See, for example, Mahoney.
Specifically, Mahoney teaches that the ability of reducing the wafer/substrate thickness (which is desired to further reduce the semiconductor packages as well as for high density fabrication) to about 150 micron (see, for example, [0002]) is achieved by (see, for example, [0002], [0092], and [0093]) a glass substrate having thickness of 700 microns. 
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the teachings of Komai by using a 700 micron thick glass substrate to achieve 150 micron thick first semiconductor element and thus achieve reduced size semiconductor packages as well as for high density fabrication, as taught suitable and desirable by Mahoney. 
Response to Arguments 
13.	The contentions in the 4/15/2022 "Response" have been fully considered. The contentions, however, are not found persuasive—see supra, the detailed rejections, showing the claims to be non-patentable over the prior art. 
		Absent more, the claims reciting the wafer support substrate, resin, and lens is noted but found not to distinguish over Komai describing a glass substrate 18, resin layer 17, and lens 16, wherein the resin 17 bonds the glass substrate 18 and the lens 16. 	
Closing Notes
14.	Absent expressly stating otherwise, this Office Action does NOT address patentability merits of restricted claims that are withdrawn from consideration.
CONCLUSION
15.	A shortened statutory period for Response to this Office Action expires THREE MONTHS from the mailing date of this Office Action. This time period is extendible under 37 CFR 1.136(a). 
Concerning any inquiry about this or an earlier communication, in this application, Primary Examiner Sayadian is usually reachable at +1-571-272-7779 or through his e-mail address, hrayr.sayadian@uspto.gov--M-F, 10:00 – 16:00, US EDT/EST, whichever time zone is in effect at time of call. Examiner Sayadian will respond no later than the next business day to calls made (or e-mails sent) on a business day no later than 16:00 US EDT/EST of a business day, whichever time zone is in effect at the time of Applicants' initiated communication. A call made (or an e-mail sent) after 16:00 US ET is effectively a call/e-mail initiated the business day AFTER the day of the call/e-mail day.
If attempts to reach Mr. Sayadian are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814